Citation Nr: 0532851	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung disability, to 
include asbestosis and bronchitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2001, the Board granted reopening of the veteran's 
claim and remanded the matter to the RO for additional 
development.  In May 2004, the Board again remanded the case 
to the RO for further action.


FINDING OF FACT

A lung disability, to include asbestosis and bronchitis, was 
not present in service and is not etiologically related to 
service.


CONCLUSION OF LAW

A lung disability, to include asbestosis and bronchitis, was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

With respect to the veteran's claim, the record reflects that 
the RO provided the appellant with the notice required under 
the VCAA by letter mailed in May 2004, to include notice that 
he should submit any pertinent medical evidence in his 
possession.  

The record reflects that the veteran's service records are 
not included in the claims folder despite repeated efforts by 
the RO to obtain them.  The RO requested the records in March 
1996, April 1998, and August 2001.  Information received from 
the National Personnel Records Center (NPRC) indicates such 
records were not available due to possible destruction during 
a fire at the NPRC, in St. Louis, Missouri, in July 1973.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
received all pertinent post-service medical records and 
records in the possession of the Social Security 
Administration.  In addition, the veteran has been afforded 
an appropriate VA examination.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

The veteran filed a claim for service connection for 
asbestosis in February 1996.  The RO subsequently mailed a 
questionnaire to him requesting information about his claimed 
inservice exposure to asbestosis in March 1996.  No reply was 
received.  

Treatment records from Dr. Eugene R. Ford, a private 
physician, show that the veteran was treated for a productive 
cough with fever and chills in March 1993.  In February 1996, 
the veteran was noted to have a history of asbestos exposure.  
Acute bronchitis was initially diagnosed and noted up through 
September 1996 as was minimal pleural thickening in both 
lungs.  

Thereafter, the veteran was afforded a VA examination in 
April 1996.  According to the examination report, the veteran 
reported a history of asbestos exposure from 1959 to 1961.  
He reported that he worked in areas that had asbestos covered 
pipes during his active military service.  He presently 
complained of a recurrent dry cough that was never 
productive.  He did not smoke cigarettes.  The examination 
report notes no objective findings of lung disability and no 
active malignancy.  The examiner noted that chest X-ray 
revealed no diagnostic abnormality and pulmonary function 
tests were within normal limits.  It was opined that there 
was no evidence of asbestosis by chest X-ray with B reading.  

In August 1996, the RO received a copy of an August 1991 
letter from Dr. Robert A. Rosati, a private physician, 
addressed to the Maritime Asbestosis Legal Clinic.  This 
letter indicates that chest X-rays were reviewed for evidence 
of asbestosis and revealed small reticular and nodular 
opacities in both bases accompanied by bilateral pleural 
thickening.  Dr. Rosati noted that these changes were often 
seen following asbestos exposure and were compatible with a 
diagnosis of asbestosis.  

In August 1997, the veteran responded to the prior request 
from the RO for details of his alleged in-service exposure to 
asbestos.  He reported that he "could have been exposed to 
asbestos during the time I was stationed at Ft. Eustis, 
Virginia, and Ft. Story, Virginia."  He indicated that he 
was in the stevedore division and worked as a warehouseman.  
His duties included loading ships and barges in addition to 
working in the warehouse.  He cleaned up the warehouse and 
was exposed to dust.  Following active service, he worked 
from 1958 to 1996 on merchant ships as a chief steward in the 
kitchen.  His duties included cooking, typing menus, and 
preparing meals.  This was his only source of employment 
following his separation from active duty. 

The veteran was afforded another VA examination in October 
1997.  He reported that he had smoked in the past, but had 
stopped smoking 25 to 30 years ago.  He had a chronic cough 
with intermittent wheezing and shortness of breath.  On 
examination, the veteran's lungs were clear to percussion and 
auscultation.  The examiner could not report on any current 
structural changes of the lung as chest X-rays and pulmonary 
function tests were still pending.  However, based on the 
clinical examination, the examiner believed the veteran 
possibly had restrictive airway disease or emphysema.  
Diagnoses of bilateral pleural scarring and reticular and 
nodular infiltrates were based upon the prior X-ray review 
conducted in August 1991 by Dr. Rosati.

A subsequent October 1997 VA radiological report notes that 
the veteran had no interval change since the previous study 
in April 1996 except for the development of cardiomegaly and 
minimal pulmonary venous hypertension.  Pulmonary function 
testing revealed a moderate restrictive defect.  Spirometry 
revealed a suboptimal effort.  DLCO was decreased, but 
normalized when adjusted for alveolar volume.  Similar 
pulmonary function test findings were recorded in January 
1998.  

A January 1998 private treatment record from Dr. Thomas H. 
Scott notes that the veteran was concerned about the 
possibility that he had an asbestos related lung disease.  He 
brought a copy of the August 1991 letter from Dr. Rosati.  It 
was noted that the veteran had reported post-service exposure 
to asbestos from 1956 to 1976.  From 1959 to 1976, he worked 
in environments where asbestos was present.  In a letter to 
another physician, Dr. Scott noted that the veteran's 
reported history of asbestos exposure and current symptoms 
and auscultatory findings supported the probability that he 
had asbestos-related lung disease.  

In a statement dated in April 1998, the veteran reiterated 
his prior contentions regarding his in-service exposure to 
asbestos.  He reported that he sought treatment at various 
clinics for shortness of breath during his military service.  
Following active duty, he worked as a cook and chief steward 
from 1959 to 1996.  

In July 1999, the RO received a statement from an 
acquaintance of the veteran who reported knowing the veteran 
since 1956.  He was the veteran's supervisor during active 
duty at Ft. Story, Virginia.  According to the statement, the 
veteran worked in a building that dated from World War II and 
was "full of asbestos" on the ceiling and on steam pipes 
throughout the bulding.  He reported that "you could see the 
asbestos silting down from the ceiling."   

An August 2002 report by Southeast X-ray, Inc. indicates that 
the veteran's lungs were clear of any active process.  The 
radiologist's impression was negative chest.  An addendum to 
the "B Reading Report" notes that there was no radiographic 
evidence of asbestosis.  

Pursuant to a prior Board remand, the veteran was afforded a 
fee-basis examination in November 2002.  He reported working 
as a cook, cargo loader, warehouse cleaner, and tank driver 
while serving in the Army.  He also served on a tank landing 
ship.  During this time he was a smoker and had an occasional 
non-productive cough.  The veteran did not recall ever being 
told that he had a lung disease during his active military 
service.  From discharge until 1995, the veteran worked as a 
longshoreman.  He was employed as a ship's cook and steward.  
During this time, his cough increased in frequency and he 
developed some exertional dyspnea and occasional chest pain.  
He was seen and treated for bronchitis on numerous occasions.  
He was also placed on medication for his breathing problem 
and hypertension with a noticeable relief of symptoms.  

The examiner noted the veteran's August 1991 X-ray which was 
evaluated as being compatible with the diagnosis of 
asbestosis.  However, subsequent chest X-rays in April 1996 
were interpreted as normal without any evidence of 
asbestosis.  The examiner also noted that clinical treatment 
records dated from 1996 to 1998 show numerous visits for 
management of hypertension and acute bronchitis.  Examination 
of the veteran's chest revealed frequent non-productive cough 
with fair respiratory movement.  His lungs were clear 
bilaterally with fair air movement.  A chest X-ray dated in 
August 2002 was interpreted as normal.  Pulmonary function 
tests revealed a mild restrictive defect.  The examiner noted 
that the veteran had very casual exposure to asbestos 
insulation during his work as a cook and stevedore.  He had a 
long history of intermittent coughing and exertional dyspnea 
and recurrent bronchitis since 1996.  It was noted that, 
while a chest X-ray in 1991 was interpreted as showing 
pleural thickening, subsequent chest X-rays have all revealed 
no pulmonary abnormalities.  It was also noted that the 
veteran remained symptomatic with symptoms suggestive of 
intermittent acute bronchitis and early small airway disease.  

In an addendum dated in December 2002, the physician who 
conducted the November 2002 examination opined that it was 
less likely than not that the veteran has pulmonary 
asbestosis.  There was no evidence of pulmonary asbestosis or 
pleural thickening based on the B-reader report.  He 
reiterated the chest X-ray was negative and that the veteran 
remained symptomatic with symptoms suggestive of intermittent 
acute bronchitis and early small airway disease.  Similarly, 
in a January 2003 addendum, the examiner noted that there was 
no evidence in the veteran's medical records or laboratory 
studies to support a diagnosis of pulmonary asbestosis.  The 
veteran's problems with recurrent productive coughing were 
noted as early as age 23.  It was also noted that he had 
previously been a smoker and his symptoms had gotten 
progressively worse over the years.  In the early 1990s, he 
was diagnosed with chronic bronchitis.  Historically and 
clinically, the veteran's most important risk factor with 
regard to his bronchitis was his smoking history.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for service connection for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he presently has lung disability as 
a result of asbestos exposure during active duty.  The Board 
notes that the questions of whether the veteran has 
asbestosis and whether such is etiologically related to his 
service in the United States Navy requires competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case the record does contain reports of pulmonary 
function testing performed by competent medical 
professionals, which are indicative of some level of 
respiratory impairment.  The record also contains conflicting 
X-ray evidence.  In 1991, the veteran's private physician, 
Dr. Rosati, diagnosed asbestosis based on his X-ray findings 
and the veteran's history of asbestos exposure.  A second 
private physician, Dr. Scott, concluded the veteran's 
symptoms were compatible with a finding of asbestosis, 
however, Dr. Scott appears to have based his opinion in part 
on Dr. Rosati's 1991 letter.  The April 1996, October 1997, 
and August 2002 VA examiners found that current X-rays were 
negative for evidence of any pulmonary abnormality beyond a 
moderate restrictive defect in October 1997, and thus did not 
offer a diagnosis of any existing pulmonary disability, to 
include asbestosis.  

Because of the contradicting X-ray evidence, VA obtained a 
clarifying opinion from an another examiner on a fee basis in 
November 2002.  That physician, while noting the veteran's 
history of asbestos exposure, and reviewing the past 
diagnostic test results and clinical examination findings, 
re-examined the veteran and concluded that there was no 
evidence of significant lung disease and that there was no 
clinically demonstrable asbestosis at that time.  

Although the Board is not questioning the competence of Dr. 
Rosati and Dr. Scott, the United States Court of Appeals for 
Veterans Claims (Court) has consistently declined to adopt a 
rule that accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  The 
November 2002 VA examination opinion was offered by a 
competent medical professional and the report reflects 
consideration of an accurate and complete history, to include 
both the positive and negative X-ray evidence in the file.  
Moreover, the conclusion reached is consistent with that 
offered by the April 1996 and October 1997 VA examiners, 
based on a review of more recent X-ray testing than that 
considered by Dr. Rosati.  As such, the Board finds that the 
preponderance of the evidence establishes the veteran does 
not currently have asbestosis.  Accordingly, service 
connection is not in order for this claimed disability.  

The Board notes the veteran was also diagnosed with 
bronchitis, which was first noted in clinical treatment 
records dated in March 1993.  The veteran stated in April 
1998 that he was treated for shortness of breath while in 
basic training in 1956.  However, he acknowledged during his 
November 2002 VA examination, he could not recall being told 
that he had a lung condition while in the service.  The VA 
examiner diagnosed the veteran with chronic intermittent 
bronchitis and opined in his January 2003 addendum, 
"historically and clinically, the veteran's most important 
risk factor with regard to his bronchitis is his smoking 
history."  The veteran has never claimed that he has a 
pulmonary disability due to tobacco use in service, and 
service connection on such a basis is precluded by 
38 U.S.C.A. § 1103 (West 2002).  

Accordingly, service connection is not warranted for lung 
disability.


ORDER

Entitlement to service connection for lung disability, to 
include asbestosis and bronchitis, is denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


